DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sender Beleta et al. (US 2017/0368855 – hereinafter Sender Beleta.)
Regarding claim 1, 
	Sender Beleta discloses a printing device, comprising: 
a print zone that includes a print head [130 (which include printhead dies 232/234/235/236/237/238) in fig. 2A] and a print media area, wherein the print zone includes a paper to print head spacing (PPS) that corresponds to a distance between the print head and the print media area [paragraphs 0011, 0016-0017]; and 
a computing device [110 in fig. 1] comprising instructions to: 
determine a first print quality [by detecting misalignment] of an image on a print medium utilizing a first PPS value [step 415 in fig. 4; step 515 in fig. 5; paragraphs 0013, 0069, and 0075]; and 
alter the first PPS value to a second PPS value based on the first print quality [step 545 in fig. 5; paragraphs 0060, and 0077-0078; also note steps 425 and 525 in figs. 4 and 5, respectively.]

Regarding claim 2, 
	Sender Beleta further discloses wherein the computing device comprises instructions to: 
determine a second print quality of the image on the print medium utilizing the second PPS value [with value determined in step 530 in fig. 5]; 
alter the second PPS value to a third PPS value based on the second print quality [step 545 in fig. 5]; and 
determine a third print quality of the image on the print medium utilizing the third PPS value [since the alignment pattern is done to each printhead die.]
Regarding claim 3, 
	Sender Beleta further discloses wherein the computing device comprises instructions to alter the third PPS value to the second PPS value when the second print quality and the third print quality are above a threshold print quality [as seen in fig. 5; paragraphs 0072-0078.]

Regarding claim 4, 
	Sender Beleta further discloses wherein the computing device comprises instructions to: 
determine a print quality trend for the first PPS value, the second PPS value, and the third PPS value; and 
select a PPS value based on the print quality trend [table shown in fig. 2D; paragraphs 0040-0042 and 0072-0078.]

Regarding claim 5, 
	Sender Beleta further discloses wherein the print quality trend is determined in response to an image generated by the print zone exceeding a quantity of print quality defects [step 535 in fig. 5; paragraph 0077.]

Regarding claim 6, 
	Sender Beleta discloses a system [100 in fig. 1], comprising: 
a print bar [130 in fig. 2A] that includes a plurality of dies [232/234/235/236/237/238 in fig. 2A] to deposit a print substance on to a print medium [210 in fig. 2C] positioned on a print media area [paragraphs 0015-0016]; 
the print media area to position the print medium at a location to receive the print substance from the print bar [as seen in the figures]; 
an adjustment mechanism to alter a distance between the print bar and the print medium when the print medium is positioned at the print media area [paragraph 0012]; 
a controller [110 in fig. 1] comprising instructions to: 
generate an image, via the print bar, on the print medium that includes a plurality of portions that correspond to different distances between the print bar and the print medium [as seen in figs. 2A, 2C, and 3; and 
select a portion from the plurality of portions based on a print quality of the plurality of portions [steps 420 in fig. 4 and step 520 in fig. 5]; and 
alter the distance, via the adjustment mechanism, between the print bar and the print medium to the corresponding distance of the selected portion [step 545 in fig. 5; paragraphs 0066-0078.]

Regarding claim 7, 
	Sender Beleta further discloses wherein the controller comprises instructions to determine the print quality of the plurality of portions based on a die to die banding of the plurality of portions [as seen in the figures; paragraphs 0035-0037 and 0066-0078.]

Regarding claim 8, 
	Sender Beleta further discloses wherein the controller comprises instructions to: 
determine a print quality trend of the image [table shown in fig. 2D]; and 
select the portion from the plurality of portions based on the print quality trend of the image [paragraphs 0040-0042 and 0072-0078.]
Regarding claim 9, 
	Sender Beleta further discloses wherein the controller comprises instructions to select the portion from the plurality of portions in response to the portion corresponding to a greatest distance among portions having a print quality that is above a print quality threshold [step 535 in fig. 5; paragraph 0077.]

Regarding claim 10, 
	Sender Beleta further discloses the system comprising an inline scanning device [150 in fig. 3] to scan the generated image, wherein the scanned image is utilized to determine the print quality for the plurality of portions [paragraphs 0012 and 0035-0036.]

Regarding claim 11, 
	Sender Beleta further discloses wherein the scanned image is utilized to identify die to die banding, die to die density, die to die alignment, missing nuzzling, and print substance mixing for the plurality of portions [paragraph 0035-0038.]

Regarding claim 12, 
	Sender Beleta further discloses wherein the plurality of portions include a first portion that corresponds to a nominal distance, a second portion that corresponds to a distance that is greater than the nominal distance, and a third portion that corresponds to a distance that is less than the nominal distance [paragraphs 0076-0078; see step 535 in fig. 5.]

Regarding claim 13, 
	Sender Beleta discloses a non-transitory computer-readable storage medium [120 in fig. 1] comprising instructions when executed cause a processor [110 in fig. 1] of a computing device [100 in fig. 1] to: 
receive a scan of a paper to print bar spacing (PPS) template generated by a printing device that includes a plurality of printed portions utilizing a corresponding PPS [paragraphs 0013, 0035-0036, 0069, and 0075; step 415 in fig. 4 / step 515 in fig. 5]; 
determine print quality for each of the plurality of printed portions based on the scan [paragraphs 0013, 0035-0036, 0069, and 0075; step 420 in fig. 4 / 520 in fig. 5]; 
determine a print quality trend for the plurality of portions utilizing the print quality for each of the plurality of printed portions [see table shown in fig. 2D]; and 
select a PPS to be utilized by the printing device based on the print quality trend [step[ 425 in fig. 4 / step 525/530 in fig. 5; paragraphs 0066-0078.]

Regarding claim 14, 
	Sender Beleta further discloses wherein the print quality trend is based on a plurality of banding scores associated with each of the plurality of portions [as seen in the figures; paragraphs 0035-0037 and 0066-0078.]

Regarding claim 15, 
	Sender Beleta further discloses the non-transitory computer-readable storage medium comprising instructions to determine when a print quality of a printed image falls below a print quality threshold, wherein the scan is generated in response to determining the print quality of the printed image falls below the print quality threshold [step 535 in fig. 5; paragraphs 0066-0078.]
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853